TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00381-CR


Oscar Gonzalez aka Jose Luis Barrenos, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
NO. 63836, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Oscar Gonzalez aka Jose Luis Barrenos seeks to appeal from his conviction based
on his plea of guilty to driving while intoxicated.  See Tex. Penal Code Ann. § 49.04 (West 2003),
§ 49.09(b) (West Supp. 2008).  He was sentenced to two years in prison, the minimum term for a
third degree felony.  See id. § 12.34 (West 2003).  The judgment reflects that Gonzalez waived his
right to jury trial.  The trial court certified that this is a plea-bargain case, appellant has no right of
appeal, and he waived his right to appeal.  Accordingly, the record lacks a certification that the
defendant has a right to appeal.  We must dismiss this appeal.  Tex. R. App. P. 25.2(d).

  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Waldrop and Henson
Dismissed
Filed:   July 24, 2009
Do Not Publish